Citation Nr: 0607081	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
rectourethral fistula, postoperative colostomy, due to 
surgery performed by VA for adenocarcinoma of the prostate.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955 
and from June 1955 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDING OF FACT

VA treatment for adenocarcinoma of the prostate did not cause 
disability.  


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
rectourethral fistula, postoperative colostomy, due to 
surgery performed by VA for adenocarcinoma of the prostate 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This claim was filed in August 2000, so the provisions of 
38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 (2005) 
apply.  The RO has provided them to the veteran.

The chronology of events and procedures in this case is only 
important in this case to the extent that there is competent 
evidence indicating VA treatment caused disability.  Id.  
Therefore, to be concise, an extensive report of the evidence 
will be avoided.  The Board notes that laypersons such as the 
veteran and his wife are not competent as to matters 
requiring medical expertise, including the areas of whether a 
standard of medical care was breached and of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.

VA physicians performed a radical retropubic prostatectomy 
with bilateral pelvic lymph node dissection on the veteran in 
September 1997, for adenocarcinoma of the prostate.  During 
the surgery, there was an injury to the rectum.  In October 
1997, VA treated a rectourethral fistula by creating a 
diverting loop colostomy.  In April 1998, VA took down this 
colostomy.  There are two opposing medical opinions in this 
case.  

The veteran supplied an affidavit dated in November 1999 by 
Dr. G., which contained the opinion that VA physicians were 
negligent for performing a radical prostatectomy when the 
condition from which the veteran suffered (adenocarcinoma of 
the prostate) did not warrant a radical prostatectomy.  The 
affidavit also contained the opinion that VA physicians 
negligently performed the radical prostatectomy on the 
veteran in that VA lacerated tissue outside of the operative 
field, to include a laceration of the colon, and that VA 
physicians compounded that negligent laceration by 
negligently failing to identify and repair the injury to the 
veteran's colon at the time of the surgery.  Dr. G. opined 
that the above negligence proximately caused a fistula 
between the veteran's colon and his bladder/urinary tract, 
which led to further complications.  

The other medical opinion in contained in a May 2003 letter 
obtained from an independent medical expert.  Dr. M. noted 
the nature of the veteran's prostate cancer before his 
surgery, and reported that the treatment options given the 
veteran's age at the time were either external beam 
radiation, I-125 radioactive seed placement, or radical 
prostatectomy, and that after the veteran consulted with 
physicians, he appropriately elected to have a radical 
prostatectomy, and that the veteran was well taken care of.  
Therefore, on the issue of whether a radical prostatectomy 
was warranted, the evidence favors Dr. M.'s opinion.  He 
considered the veteran's age and the status of his prostate 
cancer and the other options at the time of surgery when 
indicating that a radical prostatectomy was appropriate.

Dr. M. also stated that the injury to the veteran's rectum at 
the time of the surgery was a known potential complication of 
the procedure and that the veteran was well cared for and he 
appropriately elected to have the procedure.  The veteran 
signed a consent form prior to the September 1997 surgery, 
which indicated that rectal injury was a risk.  The veteran 
argued in November 2005 that he did not give consent because 
he was sedated from preoperative anesthesia when he signed 
the form.  The record does not support this argument.  There 
is nothing in the medical records about his incapacity to 
consent to the surgery.  Additionally, he signed the consent 
form both in August 1997 and in September 1997, and the 
September 1997 operation report states that he understood the 
potential complications of the procedure and had elected to 
proceed.  Thus, the preponderance of the evidence shows that 
there was no negligence or other VA fault in causing the 
rectal injury or in failing to obtain consent from the 
veteran to perform the surgery after apprising him of its 
attendant risks.

Dr. M. next indicates that at the time of the September 1997 
surgery, the physicians did note an injury to the rectum and 
did treat it appropriately during the surgical procedure.  
Thus, on the matter of whether there was failure to properly 
treat the rectal injury, the preponderance of the evidence is 
against the claim.  The treatment records themselves 
corroborate Dr. M.'s statement that the physicians did note 
and treat an injury to the rectum during the procedure.  It 
indicates that it was closed with 2 layers of stitches and 
copiously irrigated.

Finally, on all issues concerning the matter of faulty care, 
Dr. M. stated that from his reading of the record, the 
veteran was well managed and well taken care of.  He also 
noted that Dr. G. was neither a urologist nor a surgeon and 
that he was inexperienced in matters of care of 
adenocarcinoma of the prostate.  He characterized Dr. G.'s 
opinion that only a simple prostatectomy should have been 
done as disingenuous and incorrect, and noted that it was not 
the standard of care for the therapy of prostate cancer.  
This diminishes the credibility of Dr. G's opinions.  So does 
Dr. G.'s report that VA physicians failed to identify and 
repair the injury to the veteran's rectum at the time of the 
September 1997 surgery, because the September 1997 operation 
report indicates that they did.

No negligence or faulty treatment is shown; Dr. G.'s opinion 
that negligence proximately caused a fistula between the 
veteran's colon and his bladder/urinary tract does not 
provide a basis for awarding benefits.  Dr. M. concluded that 
there was no disability related to the surgery.  Even if 
there were additional disability, however, that alone would 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Other reasons to favor each opinion of Dr. M. over those of 
Dr. G. where there is a conflict between them are that Dr. M. 
is a professor and chairmen of a college of medicine, whereas 
Dr. G. is board certified in internal medicine.  
Additionally, Dr. M. refers to specifics that he obtained 
from reviewing the evidence of record, which Dr. G., while 
indicating that he reviewed the record, does not.  Dr. M. has 
demonstrated a more thorough understanding of the facts in 
his medical opinions.  Also, the record became more complete 
between the time of Dr. G.'s opinion and Dr. M.'s.  
Additional treatment records which were obtained were 
reviewed by Dr. M.  See Prejean v. West, 13 Vet. App. 444 
(2000) (factors to consider in evaluating the probative value 
of medical opinions include thoroughness and detail, 
discussion of reasons why contrary opinions are not 
persuasive, and access to pertinent evidence).

Next, the consent form and the opinion from Dr. M. 
demonstrate that rectal injury was an ordinary risk of 
treatment, so the provisions of 38 C.F.R. § 3.361(d)(2) 
concerning recovery for events not reasonably foreseeable do 
not provide a basis for granting benefits.  

Last, the fact that the veteran and the government have 
engaged in a settlement after the veteran had filed a civil 
action in November 1999 over matters concerning the VA 
treatment at issue is not probative evidence in this context.  
By the settlement's own terms, there was an agreement that 
negligence and liability were not being conceded.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In a September 2004 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the November 
2005 supplemental statement of the case.

The veteran did not receive notice prior to the initial 
adjudication.  However, the lack of such a pre-decision 
notice is not prejudicial.  Notice was provided prior to 
transfer and certification of the case to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records, lay statements, and an independent 
medical expert opinion.  The records satisfy 38 C.F.R. 
§ 3.326.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.




ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
rectourethral fistula, postoperative colostomy, due to 
surgery performed by VA for adenocarcinoma of the prostate, 
is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


